Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Status of Claims
1.	The Non-Final Office action is in response to the application fled on 05/21/2020 and the Amendments and Remarks filed on 02/7/22.
2.	Claims 2, 9 and 16 are cancelled
3.	Claims 1, 8, and 15 are amended.
4.	Claims 1, 3-8, 10-15, and 17-20 are pending.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1, 3-8, 10-15, and 17-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
8.	Claims 1-7, 16-20 are directed to a system, claims 8-14 are directed to a method, and claims 15 is directed to an apparatus.  
9.	In claim 1, and corresponding representative 8 and 15, the limitations that define an abstract idea (in bold) are below (claim 1 is shown below for demonstration purposes):
A system comprising: a merchant terminal
a database configured to store customer information that comprises a security video footage of a customer captured by a security camera, wherein the security video footage is captured at a location different from where the merchant terminal is located;
a processing server; and an identification server, the merchant terminal configured to: 
receive, from the customer, information from the customer's payment card for a purchase;
generate a pre-authentication token that encapsulates the information from the customer's payment card; and 
communicate the pre-authentication token to the processing server; the processing server configured to: 
determine whether the pre-authentication token is validated by: extracting the encapsulated information from the pre- authentication token; validating the extracted information; and analyzing locations of the merchant terminal and the customer's payment card;
communicate the pre-authentication token to the merchant terminal if the extracted information from the customer's payment card and the locations of the merchant terminal and the payment card are validated; 
the merchant terminal further configured to: 
generate a pre-authentication session in response to receiving the pre- authentication token from the processing server; 
access the security video footage of the customer from the database;
add information about the customer to the pre-authentication session, wherein the information comprises the security video footage; and 
communicate the pre-authentication session to the processing server; the processing server further configured to communicate the pre- authentication session to the identification server; and 
the identification server configured to: 
extract, from the security video footage, a set of features associated with the customer; compare the extracted set of features
compare the extracted set of features with information about the customer provided at the time the customer applied for the payment card to generate an identification score; 
compare the identification score to a threshold; 
if the identification score exceeds the threshold, validate the identity of the customer: and approve the purchase requested by the customer
if the identification score does not exceed the threshold: determine that the identity of the customer is not validated deny the purchase requested by the customer; and notify authorities to investigate the customer.
10.	In claim 1, corresponding representative claims 8 and 15, are steps for receiving, communicating, generating, comparing customer information to generate an identifications for processing a payment transactions. The above steps are processing a payment based on an identification score and customer information for a transaction for authenticating a user which are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
11.	Independent claim 1 and corresponding representative claims 8 and 15, recite additional components of “merchant terminal”, “processing server”, “identification server” and the additional elements of “pre-authentication token”
12.	The additional elements and additional components are no more than generally applying the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “merchant terminal”, “processor”, and “identification server” does not take the claim limitation out of the abstract idea (i.e., a general means of using terminal, processor and identification server for the generic function of receiving, communicating, and comparing customer information to process customer information). The recitations of “pre-authentication token” does not it out of the enumerating grouping of the abstract idea because it is generally linking the use of the judicial exception to a particular technological environment or field of use.. Claim 1, and corresponding representative Claim 15, are directed to an abstract idea.
13.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
For example, merchant terminal 106 may be a cash register, a tablet, a phone, a laptop, a personal computer, a payment terminal, a kiosk, etc.(Specification: pg. 9 Lines 1-3)
processing server 112 includes a processor 114 and a memory 116. Processor 114 and memory 116 may be configured to perform any of the functions of processing server 112 discussed herein. Processor 114 is any electronic circuitry, including, but not limited to microprocessors, application specific integrated circuits (ASIC), application specific instruction set processor (ASIP), and/or state machines, that communicatively couples to memory I16 and controls the operation of processing server 112. Processor 114 may be 8-bit, 16-bit, 32-bit, 64-bit or of any other suitable architecture.
14.	These additional elements and  additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
15.	Finally, taken together, the additional elements and no additional components of claims 1, corresponding representative claims 8 and 15, have been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. Claim1, corresponding representative claims 8 and 15, are directed to an abstract idea without significantly more.
16.	Dependent claims 3-7, 10-14, and 17-20 further recite limitations of wherein the    extracted set of features comprises at least one of an age of the customer, a gender of the customer, and a license plate number of the customer, wherein the information from the customer's payment card comprises at least one of a name of the customer and a card number of the payment card, wherein the identification server is further configured to communicate identification score to the merchant terminal, wherein the merchant terminal is further configured to determine that the identity of the customer is not validated if the processing server does not communicate the pre-authentication token to the merchant terminal, and wherein the pre-authentication token was generated using a location of the merchant terminal. The recited limitations fall within the certain methods of organizing activities grouping of abstract idea as it relates commercial interactions of sales activates or behaviors. The limitations recites receiving customer information in real time including additional contextual data to generate and communicate an identification score to approve payment for a purchase.  The steps is recited at a high level of generality (i.e. as a generic identification server performing generic computer function receiving customer data to authenticate a user for processing a financial transaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
17.	There additional components of “merchant terminal”, “processing server”, “identification server” and additional elements of “pre-authentication token”, “identification score”
18.	The additional components and additional element are no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional elements and additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The combination of these additional elements and components is no more than mere instructions to apply the exception using a generic components. Accordingly, the claims do not recites additional elements that integrate the exception into a practical application of that exception. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, similar to the independent claim, dependent 3-7, 10-14, and 15-20 further are directed to an ineligible judicial exception without any significant more.
19.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et. al (US Patent Application Publication No.: 2012/0278155; hereafter known as Faith) in view of Sarin et. al. (US Patent Application Publication No: 2018/0047016; hereafter known as Sarin) and further in view of Naumann Zu Koenigsbrueck et. al (WIPO International Publication No.: WO2020/027866A1; hereafter known as Koenigsbrueck) 

23.	In claim 1: Faith discloses,
 A system (i.e., computer server system) (Faith: Paragraph [0006]) comprising: 
a merchant terminal (i.e., merchant may then swipe the payment device through an access device 102, e.g., a Point of Sale (“POS”) terminal, to read the account number from the payment device) (Faith: Paragraph [0031]); 
a database configured to store customer information that comprises a security video footage of a customer captured by a security camera (i.e., for ease of discussion, a transaction conducted in a physical store is described), wherein the security video footage is captured at a location different from where the merchant terminal is located; (i.e., image/video may be stored in user database where the database at any suitable location and the capture device may be a camera, a CCD, or any other device capable of capturing still and/or video images and the audio/video capture device may be external to access device. (Faith: Paragraph [0031], [0043], [0062], [0085])
a processing server (i.e., identification and authentication server computer and payment processing network computer are implemented in a single computer server) (Faith: Paragraph [0074]); and 
an identification server (i.e., identification and authentication server computer and payment processing network computer are implemented in a single computer server) (Faith: Paragraph [0074]).  the merchant terminal configured to: (i.e., merchant may then swipe the payment device through an access device 102, e.g., a Point of Sale (“POS”) terminal, to read the account number from the payment device) (Faith: Paragraph [0031]);
receive, from the customer, information from the customer's payment card for a purchase (i.e., user 202 may visit a merchant and after selecting an item for purchase and may present a payment device at an access device) (Faith: Paragraph [0075], [0091]);
the merchant terminal (i.e., merchant may then swipe the payment device through an access device 102, e.g., a Point of Sale (“POS”) terminal, to read the account number from the payment device) (Faith: Paragraph [0031]); further configured to: 
access the security video footage of the customer from the database; (i.e.,  the payment processing network computer 208 may compare the image/video with the previously stored images/videos) (Faith: Paragraph [0075])
add information about the customer to the pre-authentication session, (i.e., access device 102 may then send the account number to a merchant system, where other information related to the transaction, such as purchase amount, may be added.) (Faith: Paragraph [0032], [0089], [0095]), wherein the information comprises the security video footage; and (i.e., some portions of identification and authentication server computer 212 may be implemented at merchant location where the image/video analysis module can be located at a merchant location to determine the identity of the person in the image/video) (Faith: Paragraph [0050], [0082])
communicate the pre-authentication session to the processing server; the processing server further configured to communicate the pre- authentication session to the identification server; and (i.e., payment processing network computer 208 communicates with issuer computer 210 to process the transaction, payment processing network computer 208 communicates with identification and authentication server) (Faith: Paragraph [0038],[0041])
the identification server configured to: (i.e., identification and authentication server may receive the payment device and transaction details in the payment authorization request message from payment processing network computer 208 and request additional details from user via payment processing network computer) (Faith: Paragraph [0040])
extract, from the security video footage, a set of features associated with the customer (i.e., audio/video capture device may be external to access device and any known image/face recognition techniques may be used to perform the comparison. In some embodiments, in addition to or in lieu of the face, other attributes of the person such as eye color, skin, etc., can be used to perform the matching. The level and complexity of the matching process can be programmed based on the requirements) (Faith: Paragraph [0044], [0049])
compare the extracted set of features with information about the customer provided at the time the customer applied for the payment card to generate an identification score; (i.e., video received from the user, e.g., from the point of sale location, is compare to a video for the account number stored in the database combined score is generated and any known image/face recognition techniques may be used to perform the comparison. In some embodiments, in addition to or in lieu of the face, other attributes of the person such as eye color, skin, etc., can be used to perform the matching. The level and complexity of the matching process can be programmed based on the requirements if the received image matches the image on file, identification and authentication server computer 212 may send a message to payment processing network computer 208 indicating that user 202 has been identified and authenticate and payment processing network computer 208 may modify the originally received payment authorization response message to provide an authentication score, which indicates the likelihood that user 202 is the authentic user.) (Faith: Paragraph [0040],[0044], [0067], [0077])
	Faith does not disclose,
generate a pre-authentication token that encapsulates the information from the customer's payment card; and 
communicate the pre-authentication token to the processing server; the processing server configured to: 
determine whether the pre-authentication token is validated by: 
extracting the encapsulated information from the pre- authentication token;
validating the extracted information; and 
analyzing locations of the merchant terminal and the customer's payment card;
communicate the pre-authentication token to the merchant terminal if the extracted information from the customer's payment card and the locations of the merchant terminal and the payment card are validated; 
generate a pre-authentication session in response to receiving the pre- authentication token from the processing server; 
compare the identification score to a threshold; 
if the identification score exceeds the threshold: 
validate the identity of customer; and 
approve the purchase requested by the customer
if the identification score does not exceed the threshold: 
determine that the identity of the customer is not validated; 
deny the purchase requested by the customer; and 
notify authorities to investigate the customer.
	However Sarin discloses, 
generate a pre-authentication token using the information from the customer's payment card; and (i.e., sales application may require a payment instrument for transaction processing, such as a preauthorized token that may be received from communication device) (Sarin: Paragraph [0038]) 
communicate the pre-authentication token to the processing server; the processing server configured to communicate the pre-authentication token to the merchant terminal if the extracted information from the customer's payment card and the locations of the merchant terminal and the payment card are validated; (i.e., the service provider may generate the preauthorized token. The preauthorized token may include data necessary to facilitate transaction processing with another device receiving the preauthorized token, such as a merchant point-of-sale (POS) device. Thus, the preauthorized token may include identifiers for the user, the user's account/digital wallet, and/or authentication identifiers or other data that authenticates the user for use of the preauthorized token and the user's account/digital wallet and application may then return a processing status, such as a confirmation of the transaction when preauthorization token is valid)) (Sarin: Paragraph [0020] [0031] [0062])
determine whether the pre-authentication token is validated by: (i.e., transaction processing application may then return a processing status, such as a confirmation of the transaction when preauthorization token is valid) (Sarin: Paragraph [0062])
extracting the encapsulated information from the pre- authentication token; (i.e., Payment application 112 may correspond to one or more processes to execute software modules and associated devices of communication device 110 to enter one or more payment instruments or other funding sources for storage in a digital wallet associated with a payment account (e.g., stored and/or serviced by transaction processor server 130), receive a preauthorized token where a preloaded authentication token that allows for networkless transaction processing by communication device 110. The account accessible through payment application 112 may be used to initiate, receive, and/or process/complete transactions using services provided by transaction processor server) (Sarin: Paragraph [0029], [0030])
validating the extracted information; and (i.e., transaction processor server 130 may check for the validity of the token and available use based on the transaction information.) (Sarin: Paragraph [0030])
analyzing locations of the merchant terminal and the customer's payment card; (i.e., . Payment application may transmit location information to transaction processor server during network connectivity in order to receive the preauthorized token from transaction processor server based on the location of the user (e.g., based on the merchant at the location and network connectivity issues at the location). Payment application may then communicate to the merchant device utilizing a network less connection and/or communications with merchant device) (Sarin: Paragraph [0020], [0031])
generate a pre-authentication session in response to receiving the pre- authentication token from the processing server; (i.e., preauthorized token may be generated with digital wallet information so that the token may identify the account when processing a transaction using the token and allow a payment to be made in accordance with the limits of use of the token from the account) (Sarin: Paragraph [0045], [0047]) 
approve the purchase requested by the customer (i.e., sales application 122 may request payment from the user and sales application may then receive the results of the transaction processing, and complete the transaction with the user) (Sarin: Paragraph [0039])
deny the purchase requested by the customer; and (i.e., Sales application may then receive the results of the transaction processing, and declining the transaction) (Sarin: Paragraph [0039})
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith and Sarin so that system can generating a preauthorized token and communicate it to the merchant to complete the transaction of the authenticated user. Where the token may include data (which may be encrypted) allowing the service provider to identify the user and/or the merchant and their account, as well as authenticate the user and/or the merchant. (Sarin: Paragraph [0015]). As such, the token may be transmitted to other entities during transaction processing, which may allow the service identify and authenticate the user's and/or the merchant's account and engage in transaction processing (Sarin: Paragraph [0015]) 
The combination of Faith and Sarin does not disclose, 
compare the identification score to a threshold; 
if the identification score exceed the threshold, validate the identity of the customer; and 
if the identification score does not exceed the threshold, determine that the identity of the customer is not validated 
notify authorities to investigate the customer
However, Koenigsbrueck discloses, 
compare the identification score to a threshold; (i.e., server computer may compare the access score to one or more threshold values) (Koenigsbrueck: Paragraph [0164])
if the identification score exceeds the threshold, validate the identity of the customer; and (i.e., If the access score meets or exceeds the threshold value, then the system may pass the access indicator to the authorizing entity and the system may leverage authentication data generated by an authentication computer in determining whether to authenticate the user. As examples of authentication data e.g. details of the user’s past activities) (Koenigsbrueck: Paragraph [0047], [0048])
if the identification score does not exceed the threshold, (i.e., If the access score indicates that the access request is likely to be fraudulent, then the server computer 104 may reject the access request for example the value is less than the threshold value) (Koenigsbrueck: Paragraph [0071], [0144]) determine that the identity of the customer is not validated (i.e., If the access score meets or exceeds the threshold value, then the system may pass the access indicator to the authorizing entity and the system may leverage authentication data generated by an authentication computer in determining whether to authenticate the user. As examples of authentication data e.g. details of the user’s past activities) (Koenigsbrueck: Paragraph [0047], [0048]) 
notify authorities to investigate the customer. (i.e., the access rules  may specify criteria for identifying a fraudulent access request and the authorization computer may optionally notify the messaging module that the access to the resource is rejected. The authorization computer may transmit the notification via an authorization response message) (Koenigsbrueck: Paragraph [0065] [0174])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith, Sarin, and Koenigsbrueck so that the system can include identification score threshold to confirm the status of the customer identity. Results of such pre- authorization access request screenings may be transmitted to an authorization computer for determining whether to grant access to a resource. (Koenigsbrueck: Paragraph [0005]). Wherein the authorization computer approves or declines the access to the resource based on the access indicator comprised in the authorization request message. (Koenigsbrueck: Paragraph [0006]).
24.	In claim 3: The combination of Faith, Sarin, and Koenigsbrueck disclose the system of supra, including wherein the extracted set of features comprises at least one of an age of the customer, a gender of the customer, (i.e., identification and authentication server computer may ask the user to send identifying information) and a license plate number of the customer.(i.e., any item associated with the user may be used to authenticate the user, for example, the user may designate his automobile) (Faith: Paragraph [0103], [0111])
25.	In claim 4: The combination of Faith, Sarin, and Koenigsbrueck disclose the system of supra, including wherein the information from the customer's payment card comprises at least one of a name of the customer and a card number of the payment card. (i.e., Account information 5may include a personal account number (PAN) associated with the payment device. The payment devices can be associated with a single user ID for that user including financial information such as name) (Faith: Paragraph [0051], [0072])
26.	In claim 5: The combination of Faith, Sarin, and Koenigsbrueck disclose the system of supra, including wherein the merchant terminal is further configured to determine that the identity of the customer is not validated (i.e., If the access score meets or exceeds the threshold value, then the system may pass the access indicator to the authorizing entity and the system may leverage authentication data generated by an authentication computer in determining whether to authenticate the user. As examples of authentication data e.g. details of the user’s past activities) (Koenigsbrueck: Paragraph [0047], [0048]) if the processing server does not communicate the pre-authentication token to the merchant terminal. (i.e., the authorization computer may execute its own risk checks to approve or decline the access to the resource, without the use of an access indicator. The authorization computer may use other information received from the server and the authorization computer may be more likely to decline access to the resource if there is not an access indicator present in the authorization request. The authorization computer may, for example, determine that authorization requests without an access indicator should always be declined) (Koenigsbrueck Paragraph [0155])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith, Sarin, and Koenigsbrueck so that the system can include customer identification with the merchant. Results of such pre- authorization access request screenings may be transmitted to an authorization computer for determining whether to grant access to a resource. (Koenigsbrueck: Paragraph [0005]). Wherein the authorization computer approves or declines the access to the resource based on the access indicator comprised in the authorization request message. (Koenigsbrueck: Paragraph [0006]).
27.	In claim 6: The combination of Faith, Sarin, and Koenigsbrueck disclose the system of supra, including wherein the pre-authentication token was generated using a location of the merchant terminal. (i.e., generates the preauthorized token based at least on the location based on at least one of a merchant at the new location, demographics of the new location, or past transaction processing occurring at the new location.) (Sarin: Paragraph [0069])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith and Sarin so that system can include location when generating the pre-authentication token to reduce the risk of fraudulent use. To prevent unauthorized access, a system may implement a fraud check using access rules to reject access requests having certain parameters that are indicative of fraud. (Sarin: Paragraph [0002]). As such, the token may be transmitted to other entities during transaction processing, which may allow the service identify and authenticate the user's and/or the merchant's account and engage in transaction processing (Sarin: Paragraph [0015]) 
28.	In claim 7: The combination of Faith, Sarin, and Koenigsbrueck disclose the system of supra, including wherein the identification server is further configured to communicate the identification score to the merchant terminal. (i.e., authorization response is transmitted back to the merchant, through the payment processing network computer where the payment processing network computer 208 may modify the originally received payment authorization response message to provide an authentication score via identification and authentication server) (Faith: Paragraph [0033], [0040])
29.	In claim 8: Faith discloses,
A method (i.e., a method for processing a payment transaction by a server computer) comprising: (Faith: Paragraph [0008])
receiving, by a merchant terminal and from a customer, information from the customer's payment card for a purchase; (Faith: Paragraph [0075], [0091]);
adding, by the merchant terminal, information about the customer to the pre-authentication session; (Faith: Paragraph [0032],[0089],[0095]), wherein the information comprises the security video footage; (Faith: Paragraph [0050], [0082])
communicating, by the merchant terminal, the pre-authentication session to the processing server; (Faith: Paragraph [0038],[0041])
communicating, by the processing server, the pre-authentication session to an identification server) (Faith: Paragraph [0038],[0041])
accessing a security video footage of the customer from a database, wherein the security video footage is captured at a location different from where the merchant terminal is located (Faith: Paragraph [0031], [0043], [0062], [0085])
extracting, from the security video footage, a set of features associated with the customer; (Faith: Paragraph [0044], [0049])
comparing, by the identification server, the extracted set of features with information about the customer provided at the time the customer applied for the payment card to generate an identification score; (Faith: Paragraph [0040], [0044], [0067], [0077])
Faith does not disclose,
generating, by the merchant terminal, a pre-authentication token that encapsulates the information from the customer's payment card; 
communicating, by the merchant terminal, the pre-authentication token to a processing server; 
determining, by the processing server, whether the pre-authentication token is validated by: 
extracting the encapsulated information from the pre- authentication token;
validating the extracted information; and 
analyzing locations of the merchant terminal and the customer's payment card;
communicating, by the processing server, the pre-authentication token to the merchant terminal if the extracted information from the customer's payment card and the locations of the merchant terminal and the payment card are validated; 
generating, by the merchant terminal, a pre-authentication session in response to receiving the pre-authentication token from the processing server; 
comparing, by the identification server, the identification score to a threshold; 
if the identification score exceeds the threshold, validating, by the identification server, the identity of the customer; and
if the identification score does not exceed the threshold, determining, by the identification server, that the identity of the customer is not validated
However, Sarin discloses,
generating, by the merchant terminal, a pre-authentication token using the information from the customer's payment card; (Sarin: Paragraph [0038])
communicating, by the merchant terminal, the pre-authentication token to a processing server; (Sarin: Paragraph [0045], [0047])
communicating, by the processing server, the pre-authentication token to the merchant terminal if the extracted information from the customer's payment card and the locations of the merchant terminal and the payment card are validated; (Sarin: Paragraph [0020] [0031] [0062])
determining, by the processing server, whether the pre-authentication token is validated by: (Sarin: Paragraph [0062])
extracting the encapsulated information from the pre- authentication token; (Sarin: Paragraph [0029], [0030])
validating the extracted information; and (Sarin: Paragraph [0030])
analyzing locations of the merchant terminal and the customer's payment card; (Sarin: Paragraph [0020], [0031])
generating, by the merchant terminal, a pre-authentication session in response to receiving the pre-authentication token from the processing server; (Sarin: Paragraph [0045], [0047])
approve the purchase requested by the customer (Sarin: Paragraph [0039])
deny the purchase requested by the customer; and (Sarin: Paragraph [0039})
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith and Sarin so that system can generating a preauthorized token and communicate it to the merchant to complete the transaction of the authenticated user. Where the token may include data (which may be encrypted) allowing the service provider to identify the user and/or the merchant and their account, as well as authenticate the user and/or the merchant. (Sarin: Paragraph [0015]). As such, the token may be transmitted to other entities during transaction processing, which may allow the service identify and authenticate the user's and/or the merchant's account and engage in transaction processing (Sarin: Paragraph [0015]) 
The combination of Faith and Sarin do not disclose,
comparing, by the identification server, the identification score to a threshold; 
if the identification scores exceeds the threshold: 
validating, by the identification server, the identity of the customer; and 
if the identification score does not exceed the threshold, 
determining, by the identification server, that the identity of the customer is not validated:
notify authorities to investigate the customer
However, Koenigsbrueck discloses,
comparing, by the identification server, the identification score to a threshold; (Koenigsbrueck: Paragraph [0164])
if the identification score exceeds the threshold, validating, by the identification server, the identity of the customer; and (Koenigsbrueck: Paragraph [0047],[0048])
if the identification score does not exceed the threshold (Koenigsbrueck: Paragraph [0071], [0144]), determining, by the identification server, that the identity of the customer is not validated. (Koenigsbrueck: Paragraph [0047], [0048])
notify authorities to investigate the customer (Koenigsbrueck: Paragraph [0065] [0174])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith, Sarin, and Koenigsbrueck so that the system can include identification score threshold to confirm the status of the customer identity.. Results of such pre- authorization access request screenings may be transmitted to an authorization computer for determining whether to grant access to a resource. (Koenigsbrueck: Paragraph [0005]). Wherein the authorization computer approves or declines the access to the resource based on the access indicator comprised in the authorization request message. (Koenigsbrueck: Paragraph [0006]).
30.	In claim 10: The combination of Faith, Sarin, and Koenigsbrueck disclose the method of supra, including wherein the extracted set of features comprises at least one of an age of the customer, a gender of the customer, and a license plate number of the customer. (Faith: Paragraph [0103], [0111])
31.	In claim 11: The combination of Faith, Sarin, and Koenigsbrueck disclose the method of supra, including wherein the information from the customer's payment card comprises at least one of a name of the customer and a card number of the payment card. (Faith: Paragraph [0051], [0072])
32.	In claim 12:  The combination of Faith, Sarin, and Koenigsbrueck disclose the method of supra, including further comprising determining, by the merchant terminal, that the identity of the customer is not validated (Koenigsbrueck: Paragraph [0047], [0048])   if the processing server does not communicate the pre- authentication token to the merchant terminal. (Koenigsbrueck Paragraph [0155])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith, Sarin, and Koenigsbrueck so that the system can include customer identification with the merchant. Results of such pre- authorization access request screenings may be transmitted to an authorization computer for determining whether to grant access to a resource. (Koenigsbrueck: Paragraph [0005]). Wherein the authorization computer approves or declines the access to the resource based on the access indicator comprised in the authorization request message. (Koenigsbrueck: Paragraph [0006]).
34.	In claim 13: The combination of Faith, Sarin, and Koenigsbrueck disclose the method of supra, including wherein the pre-authentication token was generated using a location of the merchant terminal. (Sarin: Paragraph [0069])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith and Sarin so that system can include location when generating the pre-authentication token to reduce the risk of fraudulent use. To prevent unauthorized access, a system may implement a fraud check using access rules to reject access requests having certain parameters that are indicative of fraud. (Sarin: Paragraph [0002]). As such, the token may be transmitted to other entities during transaction processing, which may allow the service identify and authenticate the user's and/or the merchant's account and engage in transaction processing (Sarin: Paragraph [0015]) 

35.	In claim 14: The combination of Faith, Sarin, and Koenigsbrueck disclose the method of supra, including further comprising communicating, by the identification server, the identification score to the merchant terminal. (Faith: Paragraph [0033], [0040])
36.	In claim 15: Faith discloses,
An apparatus (i.e., embodiments of the present invention can be realized in a variety of apparatus) comprising: (Faith: Paragraph [0068])
a memory; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: (i.e., allows central processor 1343 to communicate with each subsystem and to control the execution of instructions from system memory) (Faith: Paragraph [0118])
receive, from a processing server, a pre-authentication session indicating information about a customer and information about the customer provided at a time the customer applied for a payment card used during a purchase at a merchant terminal (Faith: Paragraph [0032], [0089],[0095]), 
extract, from the security video footage, a set of features associated with the customer (Faith: Paragraph [0044], [0049])
the processing server configured to access a security video footage of the customer captured by a security camera, wherein the security video footage is captured at a location different from where the merchant terminal is located (Faith: Paragraph [0031], [0043], [0062], [0085]), add the security video footage to the pre-authentication session (Faith: Paragraph [0032], [0089], [0095]), and 
compare the extracted set of features with information about the customer provided at the time the customer applied for the payment card to generate an identification score; (Faith: Paragraph [0040], [0044] [0067], [0077])
Faith does not disclose,
the merchant terminal configured to generate a pre-authentication token using the information from the payment card and to communicate the pre-authentication token to the processing server, 
communicate the pre-authentication token to the merchant terminal if the information from the customer's payment card and the locations of the merchant terminal and the payment card are validated, 
determine whether the pre-authentication token is validated by: 
extracting the encapsulated information from the pre- authentication token;
 validating the extracted information; and 
analyzing locations of the merchant terminal and the customer's payment card; 
compare the identification score to a threshold;
if the identification score exceeds the threshold, validate the identity of the customer; and
if the identification score does not exceed the threshold, determine that the identity of the customer is not validated
approve the purchase requested by the customer 
deny the purchase requested by the customer; and)
However, Sarin discloses,
the merchant terminal configured to generate a pre-authentication token that encapsulates the information from the payment card (Sarin: Paragraph [0038]) and to communicate the pre-authentication token to the processing server, (Sarin: Paragraph [0020])
communicate the pre-authentication token to the merchant terminal if the information from the customer's payment card and the locations of the merchant terminal and the payment card are validated (Sarin: Paragraph [0020] [0031] [0062]), the merchant terminal further configured to generate the pre-authentication session in response to receiving the pre-authentication token from the processing server; (Sarin: Paragraph [0045], [0047]) 
determine whether the pre-authentication token is validated by: (Sarin: Paragraph [0062])
extracting the encapsulated information from the pre- authentication token; (Sarin: Paragraph [0029], [0030])
 validating the extracted information; and (Sarin: Paragraph [0030])
analyzing locations of the merchant terminal and the customer's payment card; (Sarin: Paragraph [0020], [0031])
approve the purchase requested by the customer (Sarin: Paragraph [0039])
deny the purchase requested by the customer; and (Sarin: Paragraph [0039})
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith and Sarin so that system can generating a preauthorized token and communicate it to the merchant to complete the transaction of the authenticated user. Where the token may include data (which may be encrypted) allowing the service provider to identify the user and/or the merchant and their account, as well as authenticate the user and/or the merchant. (Sarin: Paragraph [0015]). As such, the token may be transmitted to other entities during transaction processing, which may allow the service identify and authenticate the user's and/or the merchant's account and engage in transaction processing (Sarin: Paragraph [0015]) 
The combination Faith and Sarin does not disclose,
compare the identification score to a threshold;
if the identification score exceeds the threshold:
validate the identity of the customer; and
if the identification score does not exceed the threshold: 
determine that the identity of the customer is not validated;
notify authorities to investigate the customer
However Koenigsbrueck disclose,
compare the identification score to a threshold; (Koenigsbrueck: Paragraph [0164])
if the identification score exceeds the threshold (Koenigsbrueck: Paragraph [0071], [0144]), validate the identity of the customer; and [0047])
if the identification score does not exceed the threshold, determine that the identity of the customer is not validated. (Koenigsbrueck: Paragraph [0047], [0048])
notify authorities to investigate the customer (Koenigsbrueck: Paragraph [0065] [0174])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith, Sarin, and Koenigsbrueck so that the system can include identification score threshold to confirm the status of the customer identity. Results of such pre- authorization access request screenings may be transmitted to an authorization computer for determining whether to grant access to a resource. (Koenigsbrueck: Paragraph [0005]). Wherein the authorization computer approves or declines the access to the resource based on the access indicator comprised in the authorization request message. (Koenigsbrueck: Paragraph [0006]).
37.	In claim 17: The combination of Faith, Sarin, and Koenigsbrueck the apparatus of supra, including wherein the extracted set of features comprises at least one of an age of the customer, a gender of the customer, and a license plate number of the customer. (Faith: Paragraph [0103], [0111])
38.	In claim 18: The combination of Faith, Sarin, and Koenigsbrueck the apparatus of supra, including wherein the information from the customer's payment card comprises at least one of a name of the customer and a card number of the payment card. (Faith: Paragraph [0051], [0072])
39.	In claim 19: The combination of Faith, Sarin, and Koenigsbrueck the apparatus of supra, including wherein the merchant terminal is further configured determine that the identity of the customer is not validated (Koenigsbrueck: Paragraph [0047], [0048]) if the processing server does not communicate the pre-authentication token to the merchant terminal. (Koenigsbrueck Paragraph [0155])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith, Sarin, and Koenigsbrueck so that the system can include customer identification with the merchant. Results of such pre- authorization access request screenings may be transmitted to an authorization computer for determining whether to grant access to a resource. (Koenigsbrueck: Paragraph [0005]). Wherein the authorization computer approves or declines the access to the resource based on the access indicator comprised in the authorization request message. (Koenigsbrueck: Paragraph [0006]).
40.	In claim 20: The combination of Faith, Sarin, and Koenigsbrueck the apparatus of supra, including wherein the pre-authentication token was generated using a location of the merchant terminal. (Sarin: Paragraph [0069])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Faith and Sarin so that system can include location when generating the pre-authentication token to reduce the risk of fraudulent use. To prevent unauthorized access, a system may implement a fraud check using access rules to reject access requests having certain parameters that are indicative of fraud. (Sarin: Paragraph [0002]). As such, the token may be transmitted to other entities during transaction processing, which may allow the service identify and authenticate the user's and/or the merchant's account and engage in transaction processing (Sarin: Paragraph [0015]) 


Response to Arguments
41.	With respect to the claims 1, 3-8, 10-15, 17-20, 21 for the U.S.C. 101 rejections, The Applicants amendments have been fully considered and are not persuasive.
	The Applicants arguments argue that the amended claims, as drafted, are integrated into a practical application and are not directed toward a judicial exception.
	The Examiner respectfully disagrees. The amended claims, as drafted, are steps for processing a payment based on an identification score and customer information for a transaction for authenticating a user. The steps for authenticating a user for processing a payment is not patent eligible subject matter. The data gathering steps utilizing stored customer information (i.e. security video footage and customer information) by capturing a location (i.e. location identifier) and generating a pre authentication token and associating the data to authenticate the identity of the user is no more than preparing a video for sharing over a computer network to associate (i.e. match) with stored customer data to determine the authenticity of the user (i.e., if the identification score exceeds the threshold, validate the identity of the customer; if the identification score does not exceed the threshold, determine that the identity of the customer is not validated) . The claims recite the computer components of merchant terminal, processor, and identification server does not take the claim limitation out of the abstract idea (i.e., a general means of using terminal, processor and identification server for the generic function of receiving, communicating, and comparing customer information to process customer information). In regards to limitation of "extract, from the security video footage, a set of features associated with the customer;". The limitation does not take the amended claim out of an abstract idea because it recites a method of extracting stored data from a database is ineligible. Extracting data and recognizing certain data within the collected stored data is directed to an abstract idea with no inventive concept.  The Applicants specification supports this conclusion where it recites “database 110 may store any suitable information about the merchant or customer 102. For example, database 110 may store customer information 120 that incudes security video footage of customer 102 in or around a physical store of the merchant. Customer information 120 may include features of customer 102 that can be extracted from the security footage such as, for example, the customer's gender, height, hairstyle, apparent age, license plate number, etc. The merchant my store this customer information 120 in database 110 for future records.“ (Specification: pg. 10 paragraph 1) . The claims are not directed to an improvement in computer functionality, and the physical components of the claim merely provide a generic environment for carrying out the abstract idea. Therefore, the claims do not contain an inventive concept to transform the idea to patent eligible application it simply used a generic component in a generic environment to extract the security video and associate and compare with stored information and assigned a score to determine the identity status of the customer. The Applicants Specification supports the above conclusion where it recites “an embodiment provides a more reliable identification and authentication of a user” (Specification: pg. 5 lines 28-29). Therefore, claims 1, 8 and 15, as drafted, are directed toward a judicial exception and not integrated into a practical application.
U.S.C 101 rejection has been updated with the amendments, but the main thrust was maintained. 
42.	With respect to the claims 1, 3-8, 10-15, 17-20, 21 for the U.S.C. 103 rejections, The Applicants amendments have been fully considered and are not persuasive.
	The Applicants arguments argues that the prior art (Faith in view of Sarin and further view of Koenigsbrueck) fails to teach, suggest, or disclose the limitations "determine whether the pre-authentication token is validated by: extracting the encapsulated information…. and the customer's payment card," (Arguments & Remarks, pgs. 20-22) and “communicate the pre-authentication token to the merchant terminal if….. and the payment card are validated," (Arguments & Remarks, pgs. 22-23) and "if the identification score does not exceed the threshold, notify authorities to investigate the customer," (Arguments & Remarks, pgs. 23-26) as recited in the amended claim 1.
	The Examiner respectfully disagrees. The Applicants rejection is based on new rejections. The new and amended limitations have been updated in the above U.S.C. 103 rejection.
	In regards to the Applicants arguments that the Office Action maps Koenigsbrueck access indicator with the claimed authentication score. However, Koenigsbrueck access indicator does not remotely resemble the claimed authentication score because the claimed identification score is generated based on "[ comparing] the extracted set of features with information about the customer provided at the time the customer applied for the payment card, The Applicants arguments are not persuasive. Koenigsbrueck discloses a score where if it exceeds the threshold, the transaction will be approved. This is supported in the Applicants specification where it discloses “identification score and compares the identification score to a threshold. If the identification scores exceed the threshold, the hardware processor approves the purchase.” (Specification: pg. 5 paragraph 1). 

Conclusion

43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693